Citation Nr: 1816084	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The appellant served in the Missouri National Guard from August 1981 to April 1983, in the US Army Reserve from April 1983 to November 1985, in the Texas National Guard from November 1985 to February 1987, and in the US Army Reserve from February 1987 to November 1995.  The appellant served on active duty for training (ACDUTRA) from September 1981 to February 1982, and had other periods of ACDUTRA and inactive duty for training (INACDUTRA) during her reserve component time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Board remanded this matter for further development.

In her January 2017 substantive appeal, the appellant requested a Board hearing.  However, in a June 2017 statement, the appellant withdrew her request for a Board hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e).

As will be discussed in the remand portion below, the appellant has initiated an as-yet unadjudicated appeal of the denial of her claim for service connection for a low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, on a VA Form 9 received in January 2017, the appellant noted that she still receives treatment for her claimed disabilities with VA at the VAMC in Houston, Texas, as well as with her private treatment providers.  The record contains VA treatment records dated through December 2016.  On remand, VA should obtain all outstanding VA medical records, and afford the appellant the opportunity to submit, or authorize VA to obtain any other records of private care that have not already been associated with the record. 

Additionally, it appears the appellant's service records are incomplete.  The appellant served in the Missouri National Guard from August 1981 to April 1983, in the U.S. Army Reserve from April 1983 to November 1985, in the Texas National Guard from November 1985 to February 1987, and in the U.S. Army Reserve from February 1987 to November 1995.  The appellant served on ACDUTRA from September 1981 to February 1982, and had other periods of ACDUTRA and INACDUTRA during her reserve component time.  The appellant's service personnel records show ACDUTRA or INACDUTRA in 1988, 1989, 1990, 1994, and 1995.  

In August 2016, the RO sent requests for records to the Missouri National Guard and the Texas Army Reserve (Ellington Field Army Reserve).  However, the record does not show that a response was received from the Missouri National Guard.  The letter to the Texas Army Reserve was returned for having the wrong address.  The requests for service medical records on file were for documents dated during the appellant's boot camp from September 1981 to February 1982 and subsequent to 1987.  The service medical records in the claims file do not contain records for the last several years of the appellant's reserve service.  Notably, the service personnel records show a specific instruction for the appellant to report for a Quadrennial Physical Examination on January 21, 1995.  This examination report is not in the claims file.  Accordingly, the RO should make all efforts to obtain missing service medical records, to include the January 1995 examination report and any other additional records from the Missouri Army National Guard and the United States Army Reserve.

On remand, the RO should review the appellant's records and compile a list of the dates of the appellant's ACDUTRA and INACDUTRA periods of service.

Upon completion of the above, the appellant should be scheduled for VA medical examinations to assess the nature and etiology of her claimed disabilities. 

Finally, the Board notes that the appellant's claim for entitlement to service connection for a low back disability was denied by the RO in an August 2015 rating decision.  The appellant submitted a Notice of Disagreement (NOD) in November 2015.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board remanded this matter in April 2016 for issuance of a SOC.  However, the RO has not issued a SOC.  Accordingly, the issue must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the claim for entitlement to service connection for a low back disability.  Advise the appellant and her representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2.  Obtain all outstanding VA treatment records dated from December 2016 to the present. 

3.  Request that the appellant submit, or authorize VA to obtain any records of private medical care that are not already on file pertaining to treatment for her claimed disabilities.  If the appellant returns the appropriate release forms, attempt to obtain such records. 

4.  Obtain any outstanding service medical records, to include the report from the January 21, 1995 examination and any additional records from the appellant's time in the Missouri Army National Guard and the United States Army Reserves.

All attempts to secure these records, as well as any responses received, must be documented in the claims file. 

If the AOJ concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the appellant with the required regulatory notice informing her of such.  See 38 C.F.R. § 3.159 (e).

5.  The RO should review the appellant's service personnel records and compile a list of the dates of the appellant's ACDUTRA and INACDUTRA periods of service.

6.  After all records are obtained, schedule the appellant for VA medical examinations from appropriate examiners to determine whether her claimed disabilities are related to diseases or injuries sustained her period of ACDUTRA or INACDUTRA.

Each examiner should take a history from the appellant as to the progression of the claimed disability.

a.) With respect to carpal tunnel syndrome, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the appellant's disability had onset during a period of ACDUTRA, or is a result of an injury sustained during any period of service.  

b.) With respect to a psychiatric disability, the examiner should clarify the appellant's diagnoses.  If PTSD is diagnosed, the examiner should indicate the stressor or stressors upon which the diagnosis based.  

For any diagnosed psychiatric disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the appellant's disability had onset during a period of ACDUTRA, or is a result of an injury sustained during any period of service.  

c)  With respect to bilateral leg disabilities, the examiner 
should clarify the appellant's diagnoses, to include any neurological disability.  For any diagnosed disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such had onset during a period of ACDUTRA, or is a result of an injury sustained during any period of service.  The examiner should consider and comment upon the appellant's assertion that her leg pain could be from wearing combat boots during basic training.  

Each examiner should provide clinical explanations in support of their conclusions.  

5.  After completing the above, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




